AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                   for the_                                   U.S. DISTRICT COURT
                                                      Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON


                           STACI D.,                                                                      Oct 31, 2019
                                                                     )                                        SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:18-cv-5190-EFS
                 ANDREW M. SAUL,                                     )
              Commissioner of Social Security,                       )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 11) is DENIED. The Commissioner's Motion for Summary
’
              Judgment (ECF No. 16) is GRANTED. JUDGMENT is entered in favor of Defendant.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                   Edward F. Shea                                            on motions for
      Summary Judgment (ECF Nos. 11 and 16)


Date: 10/31/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                            Lennie Rasmussen
